DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.     claims 1-4 and 6-19 are allowed

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of systems for calculating location and/or range of object in scene external to vehicle e.g. aircraft. Uses include but are not limited to commercial aircraft, military aircraft, fuel vehicle, baggage carrying train and mobile stairway.  The system allows an aircraft on-ground collision alerting system to survey an area forward and/or aft of tail, wing tips, engines, to detect obstructions in a potential collision path, and to provide visual and audible alerts to a cockpit.  The system reduces cost of repair and recertification, as well as lost opportunity costs associated with the aircraft being unavailable for use can be very expensive.  The system has a light projector that is configured to be mounted at a projector location on the vehicle to project pulses of polarized light onto the scene. A camera has a two-dimensional array of light-sensitive pixels.  The camera is configured to be mounted at a camera location on the vehicle to receive light passed through a polarizing filter so as to capture two-dimensional images of the scene.  A controller is configured to coordinate the light projector and the camera so that the two-dimensional images of the scene include image data corresponding to a received portion of the projected pulses of polarized light reflected by the scene and passed through the polarizing filter. An image processor is configured to calculate locations and ranges of the objects in the scene based on the projector location, the camera location and the image data.  The system includes a light projector, a polarizing filter, a camera, a controller and an image processor. The light projector is configured to be mounted at a projector location on the vehicle to project pulses of polarized light onto the scene. The polarizing filter is configured to pass light of a detection polarization state orthogonal to the specular-reflection polarization state and to block light of the specular-reflection polarization state, the specular-reflection polarization state being the polarization state of the projected pulses of polarized light reflected by specular objects. The camera has a two-dimensional array of light-sensitive pixels. The camera is configured to be mounted at a camera location on the vehicle to receive light passed through the polarizing filter so as to capture two-dimensional images of the scene. The controller is configured to coordinate the light projector and the camera so that the two-dimensional images of the scene include image data corresponding to a received portion of the projected pulses of polarized light reflected by the scene and passed through the polarizing filter. The image processor is configured to calculate, based on the projector location, the camera location, and the image data, locations(s) and/or range(s) of the object(s) in the scene.  The system further include a lens configured to collimate the pulses of polarized light projected in a collimated direction orthogonal to a direction of projection, and to diverge the light in a divergent direction orthogonal to both the collimated direction and the direction of projection.  The camera can be oriented such that the image data of the received portion of the collimated pulses of polarized light reflected by the scene and passed through the polarizing filter is imaged by a selected one of rows or columns of the two-dimensional array of light-sensitive pixels.  The system further include collimating, via a lens, the pulses of polarized light projected in a collimated direction orthogonal to a direction of projection.  The method can also include diverging the light in a divergent direction orthogonal to both the collimated direction and the direction of projection.  Moreover, the related art indicates that this particular device and method is novel and has not been published or patented by other entities.  This along with the rest of the claimed limitations is not shown by the related art.
	Consider claim 1, the best reference found during the process of examination,Waldern (US 20190129085 A1), discloses a structured light projector comprising: a light source emitting light of a first wavelength; at least one switchable grating switchable between a non-diffracting and a diffracting state; and at least one passive grating. At least one of the switchable and passive gratings provides a first grating configuration for projecting uniform illumination in a first interval of time. At least one of the switchable and passive gratings provides a second grating configuration for projecting structured illumination in a second interval of time.
Consider claim 1, another best reference found during the process of examination, Takahama (US 20180373134 A1), discloses a projector apparatus includes a projection unit that projects an image and a processor configured to acquire photographic images obtained by photographing, from a plurality of angles, a projection image projected by the projection unit onto a projection target surface, acquire a plurality of items of correction information from the acquired photographic images, determine an observation angle of the projection image on the projection target surface, select correction information from the acquired plurality of items of correction information, based on the determined observation angle, and cause the projection image projected by the projection unit to be corrected based on the selected correction information.
The other independent claims include features similar to independent claim 1 and are therefore patentable for at least the reasons that claim 1 is patentable. The pending dependent claims are at least allowable by virtue of their dependency on the independent claims.  Therefore, claims 2-4 and 6-19 are patentable over in view of related arts for the reasons given with respect to claim 1.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEKADESELASSIE GIRMA whose telephone number is (571)270-5886.  The examiner can normally be reached on M-F 8:30am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689